Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this proceeding challenging a tier II disciplinary determination finding him guilty of disobeying a direct order. The Attorney General advises this Court that the administrative determination at issue has been reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge imposed has been refunded. Accordingly, petitioner has received all the relief to which he is entitled and this matter is dismissed as moot (see Matter of Rock v Fischer, 57 AD3d 1144 [2008]; Matter of Arriaga v Smith, 55 AD3d 1115 [2008]).
Cardona, P.J., Peters, Lahtinen, Malone Jr. and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.